


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into as of December 31,
2014 at 11:59 PM (the “Effective Date”), between State Bank and Trust Company, a
banking corporation organized under the laws of the State of Georgia (the
“Bank”) and Stephen Winston Doughty, a resident of the State of Georgia (the
“Employee”).


RECITALS:


WHEREAS, the Bank and the Employee previously entered into that certain
Employment Agreement dated July 19, 2010, as amended by that certain First
Amendment to Employment Agreement dated November 5, 2010, that certain Second
Amendment to Employment Agreement dated December 2, 2010 and that certain Third
Amendment to Employment Agreement dated March 15, 2013 (collectively, the
“Employment Agreement”);


WHEREAS, Employee and the Bank desire to amend the Employment Agreement so as to
provide for the Employee’s retirement and termination of the Employment
Agreement effective as of June 30, 2016, and, notwithstanding the termination of
the Employment Agreement as of such date, desire to continue an employment
relationship subject to the terms and conditions set forth in this Agreement;


WHEREAS, the parties also desire to amend and restate the Employment Agreement
to update certain outdated provisions as well as revise certain tax and
regulatory compliance provisions; and


WHEREAS, Employee is willing to enter into this Agreement in consideration of
the agreements set forth below.


NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, specifically including the consideration stated in Section 4.2
hereof, the receipt, adequacy, and sufficiency of which are hereby acknowledged,
the Bank and Employee hereby agree as follows:


1.Definitions.


Whenever used in this Agreement, the following terms and their variant forms
shall have the meaning set forth below:


1.1    “Affiliate” shall mean any business entity which controls the Bank or is
controlled by or is under common control with the Bank.


1.2     “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.





--------------------------------------------------------------------------------



1.3    “Area” shall mean the geographic area within the boundaries of the Macon,
Warner Robins, Atlanta, and Augusta metropolitan statistical areas.


1.4    “Average Monthly Compensation” shall mean the quotient determined by
dividing the sum of the Employee’s then current Base Salary (as described in
Section 4.1 hereof) and the greater of the most recently paid Incentive
Compensation (as described in Section 4.2 hereof) or the average of Incentive
Compensation paid over the three most recent years by twelve.


1.5    “Board of Directors ” shall mean the Board of Directors of State Bank and
Trust Company or its successor(s).


1.6    “Business of the Bank” shall mean the business conducted by the Bank or
its Affiliates, which is the business of banking, including the solicitation of
time and demand deposits and the making of residential, consumer, commercial and
corporate loans, provided, however, that the Business of the Bank shall not
include (i) the origination, or purchase, of any loan which at inception or
purchase would be considered a criticized or classified loan by bank regulatory
authorities, (ii) the origination, or purchase, of any loan to a borrower whose
residence or domicile is not in the Area, or (iii) any loan secured by real
estate, where the real estate collateral securing the loan is located outside of
the Area, all of which activities are currently conducted by Bankers’ Capital
Group, LLC.


1.7    “Cause” shall mean:


1.7.1    With respect to termination by the Bank:


(a)    A material breach of the terms of this Agreement by the Employee,
including, without limitation, failure by the Employee to perform the Employee’s
duties and responsibilities in the manner and to the extent required under this
Agreement, which breach remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Employee by the
Bank;


(b)    Conduct by the Employee that (i) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Employee’s office
and (ii) is demonstrably likely to lead to material injury to the Bank or
resulted or was intended to result in direct or indirect gain to or personal
enrichment of the Employee; provided, however, that such conduct shall not
constitute “Cause” unless there shall have been delivered to the Employee a
written notice setting forth with specificity the reasons that the Bank believes
the Employee’s conduct meets the standard set forth in this Section 1.7.1(b),
the Employee shall have been provided with an opportunity to be heard in person
by the Board of Directors of the Bank (with the assistance of counsel, if
desired) and, in the event of any such hearing, the decision of the Bank is
confirmed by a vote

- 2 -

--------------------------------------------------------------------------------



of the membership of the Board of Directors of the Bank as provided in
Section 3.2.1;


(c)    Conduct resulting in the conviction of the Employee of a felony; or


(d)    Conduct by the Employee that results in the permanent removal of the
Employee from his position as an officer or employee of the Bank pursuant to a
written order by any regulatory agency with authority or jurisdiction over the
Bank.


1.7.2    With respect to termination by the Employee:


(a)    a material breach of the terms of this Agreement by the Bank, which
breach remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Bank by the Employee.


(b)    Notwithstanding the foregoing, Employee must provide written notice to
the Bank of the existence of a condition described in subsection (a) within 90
days of the initial existence of such condition and Bank shall have 30 days to
remedy the condition before the Bank is required to pay under Section 3.


1.8    “Change in Control” means any one of the following events occurring after
the Effective Date:


(a)    the acquisition by any person or persons acting in concert of the then
outstanding voting securities of State Bank Financial Corporation (the “Holding
Company”), if, after the transaction, the acquiring person (or persons) owns,
controls or holds with power to vote more than thirty percent (30%) of any class
of voting securities of the Holding Company or such other transaction as may be
described under 12 C.F.R. § 225.41(c) or any successor thereto;


(b)    within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of the Holding Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of such Board of Directors; provided that any
director who was not a director as of the Effective Date shall be deemed to be
an Incumbent Director if that director was elected to such Board of Directors
by, or on the recommendation of or with the approval of, at least two-thirds
(2/3) of the directors who then qualified as Incumbent Directors; and provided
further that no director whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of
directors shall be deemed to be an Incumbent Director;





- 3 -

--------------------------------------------------------------------------------



(c)    the approval by the shareholders of the Holding Company of a
reorganization, merger or consolidation, with respect to which persons who were
the shareholders of the Holding Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or


(d)    the sale, transfer or assignment of all or substantially all of the
assets of the Holding Company and its subsidiaries to any third party.




1.9    “Confidential Information” means data and information relating to the
Business of the Bank (which does not rise to the status of a Trade Secret) which
is or has been disclosed to the Employee or of which the Employee became aware
as a consequence of or through the Employee’s relationship to the Bank and which
has value to the Bank and is not generally known to its competitors. Without
limiting the foregoing, Confidential Information shall include:


(a)    all items of information that could be classified as a trade secret
pursuant to Georgia law;


(b)    the names, addresses and banking requirements of the customers of the
Bank and the nature and amount of business done with such customers;


(c)    the names and addresses of employees and other business contacts of the
Bank;


(d)    the particular names, methods and procedures utilized by the Bank in the
conduct and advertising of its business;


(e)    application, operating system, communication and other computer software
and derivatives thereof, including, without limitation, sources and object
codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Bank; and


(f)    marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Bank’s manner of doing business.


Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Bank (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


1.10    “Bank Information” means Confidential Information and Trade Secrets.

- 4 -

--------------------------------------------------------------------------------



1.11    “Permanent Disability” shall mean a condition for which benefits would
be payable under any long-term disability coverage (without regard to the
application of any elimination period requirement) then provided to the Employee
by the Bank or, if no such coverage is then being provided, the inability of the
Employee to perform the material aspects of the Employee’s duties under this
Agreement for a period of at least one hundred eighty (180) consecutive days as
certified by a physician chosen by the Employee and reasonably acceptable to the
Bank. Notwithstanding the provisions in this Section 1.11, Permanent Disability
for purposes of this Agreement must also be a disability within the meaning of
Code Section 409A(a)(2)(A)(ii) and 409A(a)(2)(C) and Treas. Reg. Section
1.409A-3(a)(2).


1.12    “Term” shall mean that period of time commencing on the Effective Date
and running until (a) the close of business on June 30, 2016 or (b) any earlier
termination of employment of the Employee under this Agreement as provided for
in Section 3.


1.13    “Trade Secrets” means information, without regard to form, including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.




2.Duties.


2.1    The Employee is employed in a nonexecutive role as Senior Advisor of the
Bank. In his role as Senior Advisor, Employee shall provide management
consulting support to the Bank at the direction of the Chief Executive Officer
and the Board of Directors and shall have the duties and responsibilities set
forth on Exhibit A attached hereto. The Employee shall perform and discharge
well and faithfully the authority, duties and responsibilities which may be
assigned to the Employee from time to time by the Chief Executive Officer or
Board of Directors of the Bank in connection with the conduct of the Business of
the Bank.


2.2    In addition to the duties and responsibilities specifically assigned to
the Employee pursuant to Section 2.1 hereof and as set forth on Exhibit A
attached hereto, the Employee shall:


(a)    diligently follow and implement all management policies and decisions
communicated to the Employee by the Chief Executive Officer and the Board of
Directors of the Bank, which are consistent with this Agreement; and


(b)    timely prepare and forward to the Board of Directors of the Bank all
reports and accounting as may be requested of the Employee.







- 5 -

--------------------------------------------------------------------------------



2.3    Nothing in this Agreement shall be construed as preventing the Employee
from:


(a)    managing the Employee’s personal assets and investing the Employee’s
personal assets in businesses, which (subject to clause (b) below) are not in
competition with the Business of the Bank and which will not require any
services on the part of the Employee in their operation or affairs and in which
the Employee’s participation is solely that of an investor;


(b)    purchasing securities or other interests in any entity provided that such
purchase shall not result in the Employee’s collectively owning beneficially at
any time five percent (5%) or more of the equity securities of any business in
competition with the Business of the Bank;


(c)    serving on the board of directors of other organizations so long as such
service does not materially interfere with the performance of the Employee’s
duties under this Agreement and are not in competition with the Business of the
Bank; and


(d)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of the Bank approves of such activities prior to the
Employee’s engaging in them.


Notwithstanding anything to the contrary in this Section 2.3, the Employee may
serve as a principal of Bankers’ Capital Group, LLC. For the avoidance of doubt,
Bankers’ Capital Group, LLC also serves as a general partner of Sagus Partners,
LLC and intends to do so following the date of this Agreement.




3.Term and Termination.


3.1    Term. This Agreement shall remain in effect for the Term.


3.2    Termination. During the Term, the employment of the Employee under this
Agreement may be terminated only as follows:


3.2.1    By the Bank:


(a)    For Cause, following approval of such action by at least seventy-five
(75%) of the membership of the Board of Directors of the Bank and only after
providing Employee with at least thirty (30) days’ written notice, in which
event the Bank shall have no further obligation to the Employee except for the
payment of any amounts earned and unpaid as of the effective date of
termination; or



- 6 -

--------------------------------------------------------------------------------



(b)    Without Cause at any time, following approval of such action by at least
two-thirds (2/3) of the disinterested directors of the Bank, provided that the
Bank shall give the Employee sixty (60) days’ prior written notice of its intent
to terminate, in which event the Bank shall be required to meet its obligations
to the Employee under Section 3.3.1 below.


3.2.2    By the Employee:


(a)    For Cause, with no prior notice except as provided in Section 1.7.2, in
which event the Bank shall be required to meet its obligations to the Employee
under Section 3.3.1 below; or


(b)    Without Cause, provided that the Employee shall give the Bank sixty (60)
days’ prior written notice of the Employee’s intent to terminate, in which event
the Bank shall have no further obligation to the Employee except for payment of
any amounts earned and unpaid as of the effective date of the termination.


3.2.3    By the Employee within the period commencing upon and ending twelve
(12) months after a Change in Control (the “Election Period”), provided that the
Employee shall give thirty (30) days’ written notice prior to the end of the
Election Period to the Bank of the Employee’s intention to terminate this
Agreement and shall terminate employment at the end of such 30-day period, in
which event the Bank shall be required to meet its obligations to the Employee
under Section 3.3.2 below.


3.2.4    At any time upon mutual, written agreement of the parties, in which
event the Bank shall have no further obligation to the Employee except for the
payment of any amounts earned and unpaid as of the effective date of the
termination.


3.2.5    Notwithstanding anything in this Agreement to the contrary, the Term
shall expire automatically upon the Employee’s death or Permanent Disability,
and if the reason for termination is the Employee’s death, the Bank shall have
no further obligation to the Employee except for the payment of any amounts
earned and unpaid as of the effective date of termination and, if the reason for
termination is the Employee’s Permanent Disability, the Bank shall pay to the
Employee an amount equal to the Average Monthly Compensation for each full month
following such termination until the earlier of the month prior to the month for
which the Employee’s long-term disability benefits become payable or six (6)
full months commencing with the month following the month in which the date of
termination occurs.


3.3    Termination Payments.







- 7 -

--------------------------------------------------------------------------------



3.3.1    In the event that Employee’s employment is terminated under this
Agreement prior to the Expiration of the Term pursuant to Sections 3.2.1(b) or
3.2.2(a), then subject to the requirements of Section 3.3.5, the Bank shall pay
to the Employee as severance pay and liquidated damages a lump sum amount equal
to his monthly base salary multiplied by the number of months remaining in the
Term.


3.3.2    In the event that Employee’s employment is terminated under this
Agreement prior to the Expiration of the Term pursuant to Section 3.2.3, then
subject to the requirements of Section 3.3.5, the Bank shall pay to the Employee
as severance pay and liquidated damages a lump sum amount of $1,080,000.


3.3.3    Notwithstanding any other provision of this Agreement to the contrary,
if the aggregate of the payments provided for in this Agreement and the other
payments and benefits that the Employee has the right to receive from the Bank
(the “Total Payments”) would constitute a “parachute payment,” as defined in
Section 280G(b)(2) of the Internal Revenue Code, as amended (the “Code”), the
Employee shall receive the Total Payments unless the (a) after-tax amount that
would be retained by the Employee (after taking into account all federal, state
and local income taxes payable by the Employee and the amount of any excise
taxes payable by the Employee under Section 4999 of the Code that would be
payable by the Employee (the “Excise Taxes”)) if the Employee were to receive
the Total Payments has a lesser aggregate value than (b) the after-tax amount
that would be retained by the Employee (after taking into account all federal,
state and local income taxes payable by the Employee) if the Employee were to
receive the Total Payments reduced to the largest amount as would result in no
portion of the Total Payments being subject to Excise Taxes (the “Reduced
Payments”), in which case the Employee shall be entitled only to the Reduced
Payments. If the Employee is to receive the Reduced Payments, the Employee shall
be entitled to determine which of the Total Payments, and the relative portions
of each, are to be reduced.


In connection with the Total Payments contemplated in this Section 3.3.3, the
parties agree that to the minimum extent necessary to comply with Section 280G
of the Code and to avoid the imposition of excise taxes under Section 4999 of
the Code, the Bank may offer and the Employee may agree to provide personal
services on behalf of the Bank following his termination of employment in
exchange for reasonable compensation for such services. If so required, a
portion of the Total Payments shall be deemed to be attributable to such
post-termination services. The parties agree that any compensation attributable
to such services must comply with the requirements of Section 280G of the Code
and the Treasury Regulations promulgated thereunder, including, but not limited
to, the requirements set forth in Q/A-9 of Treasury Regulation 1.280G-1. The
parties agree to negotiate in good faith at the time of Employee’s termination
of employment to determine the scope and duration of services to be rendered (if
any) by Employee, and the related compensation payable therefore, for the period
following such termination of employment, all with the objective of complying
with Section 280G of the Code and the intent of this paragraph.



- 8 -

--------------------------------------------------------------------------------



All determinations required to be made under this Section 3.3.3, and the
assumptions to be utilized in arriving at such determination, shall be made by
tax counsel (which may be a law firm, compensation consultant or an accounting
firm) appointed by the Bank (the “Tax Counsel”), which shall provide its
determinations and any supporting calculations to the Bank within 10 business
days of having made such determination. The Tax Counsel shall consult with any
compensation consultants, accounting firm and/or other legal counsel selected by
the Bank in determining which payments to, or for the benefit of, the Executive
are to be deemed to be parachute payments. In connection with making
determinations under this Section 3.3.3, Tax Counsel shall take into account, to
the extent applicable, the value of any reasonable compensation for services to
be rendered by the Employee before or after the applicable change in ownership
or control, including the non-competition provisions, if any, applicable to the
Employee under Sections 6-8 and any other non-competition provisions that may
apply to the Employee, and the Bank shall cooperate in the valuation of any such
services, including any non-competition provisions.


Notwithstanding the provisions in this Section 3.3.3, the Bank and the Employee
shall take all steps necessary (including with regard to any post-termination
services by the Employee) to ensure that any termination described in Section 3
constitutes a “separation from service” within the meaning of Section 409A of
the Code.


3.3.4    For purposes of compliance with Code Section 409A:


(a)    It is intended that this Agreement shall comply with the provisions of
Code Section 409A and the Treasury regulations relating thereto, or an exemption
to Code Section 409A. Any payments that qualify for the “short-term deferral”
exception shall be considered as paid first, then any payments that qualify for
the separation pay plan exception shall be considered as paid next, then
payments that qualify for any other exception under Section Code 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under Code Section 409A. All
payments to be made upon a termination of employment under this Agreement that
constitute non-qualified deferred compensation may only be made upon a
“separation from service” under Section Code 409A. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment under this
Agreement. To the extent permitted under Code Section 409A or any Internal
Revenue Service (“IRS”) or Treasury rules or other guidance issued thereunder,
the Bank may, in consultation with the Employee, modify the Agreement in order
to cause the provisions of the Agreement to comply with the requirements of Code
Section 409A, so as to avoid the imposition of taxes and penalties on the
Employee pursuant to Code Section 409A.



- 9 -

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in- kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


(c)    Notwithstanding any other provision of this Agreement to the contrary and
if applicable, if the Employee is considered a “specified employee” for purposes
of Code Section 409A (as determined in accordance with the methodology
established by the Bank as in effect on the date of separation from service),
(i) any payment or other benefit that constitutes nonqualified deferred
compensation within the meaning of Code Section 409A that is otherwise due to
the Employee under this Agreement during the six-month period following his
separation from service (as determined in accordance with Code Section 409A) on
account of his separation from service shall be accumulated and paid to the
Employee on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”). If the Employee dies during the
postponement period, the amounts and entitlements delayed on account of Code
Section 409A shall be paid to the personal representative of his estate on the
first to occur of the Delayed Payment Date or 30 days after the date of the
Employee’s death.


3.3.5 Payments under Section 3.3.1 and 3.3.2 above are conditioned upon Employee
entering into a Release and Separation Agreement in the form attached hereto as
Exhibit B and shall be paid as a lump sum or commence (for non-lump sum
payments) on the next payroll date following the sixtieth (60th) day after the
date of Employee’s date of termination of employment provided that Employee’s
Release and Separation Agreement is effective at such time (signed, returned and
the revocation period has expired).


4.    Compensation.


The Employee shall receive the following salary and benefits during the Term:


4.1    Base Salary. The Employee shall be compensated at a base rate of $12,000
per month, which shall be payable in accordance with the Bank’s normal payroll
practices.



- 10 -

--------------------------------------------------------------------------------



4.2    Bonus Payment; Cash Incentive Compensation. Assuming Employee is employed
with the Bank on January 31, 2015, the Executive shall pay the Employee a lump
sum bonus payment in the amount of $571,500 on such date. The Employee shall not
be eligible to continue to earn benefits under any other bonus, incentive or
other executive compensation programs during the Term, but may be paid amounts
during the Term that he had earned during 2014.


4.3    Equity Compensation. The Employee may continue his current participation
in the Bank or Holding Company’s equity incentive program but will not be
eligible for any new grant of stock options, restricted stock, and other awards
thereunder or under any similar plan adopted by the Bank or Holding Company.


4.4    Benefits. The Employee shall be entitled to such benefits as may be
available from time to time for employees of the Bank. All such benefits shall
be awarded and administered in accordance with the Bank’s standard policies and
practices. Such benefits may include, by way of example only, profit sharing
plans, retirement or investment funds, dental, health and life insurance
benefits and such other benefits as the Bank deems appropriate.


4.5    Business Expenses. The Bank shall reimburse the Employee for reasonable
business (including travel) expenses incurred by the Employee in performance of
the Employee’s duties hereunder; provided, however, that the Employee shall, as
a condition of reimbursement, submit verification of the nature and amount of
such expenses in accordance with reimbursement policies from time to time
adopted by the Bank and in sufficient detail to comply with rules and
regulations promulgated by the Internal Revenue Service.


4.6    Vacation. On a non-cumulative basis the Employee shall be entitled to a
minimum of four weeks (4) weeks of vacation annually, during which the
Employee’s compensation shall be paid in full.


4.7    Withholding. The Bank may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.




5.    Bank Information.


5.1    Ownership of Information. All Bank Information received or developed by
the Employee while employed by the Bank will remain the sole and exclusive
property of the Bank.















- 11 -

--------------------------------------------------------------------------------



5.2    Obligations of the Employee. The Employee agrees (a) to hold Bank
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Bank Information or any physical
embodiments thereof and may in no event take any action causing or fail to take
any action necessary in order to prevent any Bank Information from losing its
character or ceasing to qualify as Confidential Information or a Trade Secret.
In the event that the Employee is required by law to disclose any Bank
Information, the Employee will not make such disclosure unless (and then only to
the extent that) the Employee has been advised by independent legal counsel that
such disclosure is required by law and then only after prior written notice is
given to the Bank when the Employee becomes aware that such disclosure has been
requested and is required by law. This Section 5 shall survive for a period of
twelve (12) months following termination of this Agreement with respect to
Confidential Information, and shall survive termination of this Agreement for so
long as is permitted by the then-current Georgia Trade Secrets Act of 1990,
O.C.G.A. §§ 10-1-760 to -767, with respect to Trade Secrets.


5.3    Delivery upon Request or Termination. Upon request by the Bank, and in
any event upon termination of the Employee’s employment with the Bank, the
Employee will promptly deliver to the Bank all property belonging to the Bank,
including without limitation all Bank Information then in the Employee’s
possession or control.




6.    Non-Competition.


The Employee agrees that during his employment by the Bank hereunder and for a
period of thirty-six (36) months following termination of his employment
hereunder for any reason, the Employee will not (except on behalf of or with the
prior written consent of the Bank), within the Area, either directly or
indirectly, on his own behalf or in the service or on behalf of others, as an
executive employee or in any other capacity which involves duties and
responsibilities similar to those undertaken for the Bank, engage in any
business which is the same as or essentially the same as the Business of the
Bank. Notwithstanding the foregoing, the Bank agrees that the Employee may own
up to 5% of the voting shares of any financial institution engaged in the
Business of the Bank in the Area.


7.    Non-Solicitation of Customers.


The Employee agrees that during his employment by the Bank hereunder and for a
period of thirty-six (36) months following termination of his employment
hereunder for any reason, the Employee will not (except on behalf of or with the
prior written consent of the Bank), on the Employee’s own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, directly or by assisting others, any business
from any of the Bank’s customers, including actively sought prospective
customers, with whom the Employee has or had material contact during the last
twelve (12) months of the Employee’s employment, for purposes of providing
products or services that are competitive with those provided by the Bank.





- 12 -

--------------------------------------------------------------------------------



8.    Non-Solicitation of Employees.


The Employee agrees that during his employment hereunder and for a period of
thirty-six (36) months following termination of his employment hereunder for any
reason, the Employee will not on the Employee’s own behalf or in the service or
on behalf of others, solicit, recruit or hire away or attempt to solicit,
recruit or hire away, directly or by assisting others, any employee of the Bank
or its Affiliates, whether or not such employee is a full-time employee or a
temporary employee of the Bank or its Affiliates and whether or not such
employment is pursuant to written agreement and whether or not such employment
is for a determined period or is at will.




9.    Remedies.


The Employee agrees that the covenants contained in Sections 5-8 hereof are of
the essence of this Agreement; that each of the covenants is reasonable and
necessary to protect the business, interests and properties of the Bank; and
that irreparable loss and damage will be suffered by the Bank should he breach
any of the covenants. Therefore, the Employee agrees and consents that, in
addition to all the remedies provided by law or in equity, the Bank shall be
entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of the covenants.
The Bank and the Employee agree that all remedies available to the Bank or the
Employee, as applicable, shall be cumulative. In addition, in the event the
Employee fails to comply with any of the covenants contained in Section 5 hereof
and such failure shall not be cured to the reasonable satisfaction of the Bank
within thirty (30) days after receipt of written notice thereof from the Bank,
the Bank shall thereupon be relieved of liability for all obligations then
remaining under Section 3 hereof.




10.    Severability.


The parties agree that each of the provisions included in this Agreement is
separate, distinct and severable from the other provisions of this Agreement and
that the invalidity or unenforceability of any Agreement provision shall not
affect the validity or enforceability of any other provision of this Agreement.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between the provision
and any applicable law or public policy, the provision shall be redrawn to make
the provision consistent with and valid and enforceable under the law or public
policy.




11.    No Set-Off by the Employee.


The existence of any claim, demand, action or cause of action by the Employee
against the Bank, or any Affiliate of the Bank, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Bank of any of its rights hereunder.



- 13 -

--------------------------------------------------------------------------------



12.    Notice.


All notices and other communications required or permitted under this Agreement
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:


(a)    If to the Bank, to the Bank at:


State Bank and Trust Company
Attention: General Counsel
4885 Riverside Drive
Macon, Georgia 31210


(b)    If to the Employee, addressed to the most recent address of Employee set
forth in the personnel records of the Bank.


13.    Assignment.


Neither party hereto may assign or delegate this Agreement or any of its rights
and obligations hereunder without the written consent of the other party hereto;
provided, however, that this Agreement shall be assumed by and shall be binding
upon any successor to the Bank.




14.    Waiver.


A waiver by the Bank of any breach of this Agreement by the Employee shall not
be effective unless in writing, and no waiver shall operate or be construed as a
waiver of the same or another breach on a subsequent occasion.




15.    Arbitration.


Except for any claim for injunctive relief, any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, which shall be conducted by a three-person
arbitration panel, one of whom shall be selected by each party and the third of
whom shall be selected jointly upon mutual agreement of both parties. The place
of arbitration shall be Fulton County, Georgia and the Bank and the Employee
agree that they will seek to enforce any arbitration award in the Superior Court
of Fulton County. The decision of the arbitration panel shall be final and
binding upon the parties and judgment upon

- 14 -

--------------------------------------------------------------------------------



the award rendered by the arbitration panel may be entered by any court having
jurisdiction. The Bank agrees to pay the fees and expenses associated with the
arbitration proceedings.


16.    Attorneys’ Fees.


With respect to arbitration of disputes and if litigation ensues between the
parties concerning the enforcement of an arbitration award, each party shall pay
its own fees, costs and expenses; provided, however, the Bank shall advance to
the Employee reasonable fees, costs and expenses incurred by the Employee in
preparing for and in initiating or defending against any proceeding or suit
brought to enforce rights or obligations set forth in this Agreement. Such
advances shall be made within thirty (30) days after receiving copies of
invoices presented by the Employee for such fees, costs and expenses. The
Employee shall have the obligation to reimburse the Bank within sixty (60) days
following the final disposition of the matter (including appeals) to the full
extent of the aggregate advances unless the panel of arbitrators or court, as
the case may be, has ruled in favor of the Employee on the merits of the
substantive issues in dispute.




17.    Applicable Law.


This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Georgia, except to the extent governed by the laws of the
United States of America in which case federal laws shall govern. The parties
agree that the Superior Court of Fulton County, Georgia, shall have jurisdiction
of any case or controversy arising under or in connection with this Agreement
and shall be a proper forum in which to adjudicate such case or controversy. The
parties consent to the jurisdiction of such courts.




18.    Interpretation.


Words importing any gender include all genders. Words importing the singular
form shall include the plural, and vice versa. The terms “herein,” “hereunder,”
“hereby, “hereto,” “hereof” and any similar terms refer to this Agreement. Any
captions, titles or headings preceding the text of any article, section or
subsection herein are solely for convenience of reference and shall not
constitute part of this Agreement or affect its meaning, construction or effect.




19.    Entire Agreement.


This Agreement embodies the entire and final agreement of the parties on the
subject matter stated in the Agreement. No amendment or modification of this
Agreement shall be valid or binding upon the Bank or the Employee unless made in
writing and signed by both parties. All prior understandings and agreements
relating to the subject matter of this Agreement are hereby expressly
terminated.

- 15 -

--------------------------------------------------------------------------------



20.    Rights of Third Parties.


Nothing herein expressed is intended to or shall be construed to confer upon or
give to any person, firm or other entity, other than the parties hereto and
their permitted assigns, any rights or remedies under or by reason of this
Agreement.




21.    Survival.


The obligations of the Bank pursuant to Sections 3.2.5 and 3.3 and the
obligations of the Employee pursuant to Sections 5, 6, 7, 8 and 9 shall survive
the termination of the employment of the Employee hereunder for the period
designated under each of those respective sections.




22.    Compliance with Regulatory Restrictions.
    
Notwithstanding anything to the contrary herein, and in addition to any
restrictions stated in Section 13 hereof, any compensation or other benefits
paid to the Employee shall be limited to the extent required by any federal or
state regulatory agency having authority over the Bank. The Employee agrees that
compliance by the Bank with such regulatory restrictions, even to the extent
that compensation or other benefits paid to the Employee are limited, shall not
be a breach of this Agreement by the Bank.














[Signatures Appear on the Following Page.]

- 16 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement in
accordance with the provisions hereof.


STATE BANK AND TRUST COMPANY
 
 
 
 
 
 
 
 
Name:
J. Thomas Wiley, Jr.
Title:
President

    




EMPLOYEE
 
 
 
 
 
 
 
 
Name:
Stephen Winston Doughty







































Amended and Restated Employment Agreement Signature Page






Exhibit A



--------------------------------------------------------------------------------





Duties and Responsibilities of Senior Advisor






Primary projects / areas of focus:


•
Targeted portfolio reviews – Design specific asset class, exposure size,
vintage, performance, and geography reviews to be conducted by Internal Loan
Review

•
Specialized Finance Group support – Advise on the structuring / negotiation of
SFG transactions

•
Site visits – Coordinate a few specific large exposure site visits with bankers
and credit support for risk mitigation and training purposes

•
Approver support – Be a consultative resource to Credit decisioners on large
complex transactions

•
Workout support – Provide creative solutions support to SAD on large recovery
opportunities

•
M&A execution – Engage in project specific credit due diligence as needed

•
Asset generation verticals – Assist in developing business cases for identified
asset generation line of business opportunities

 
 












































Exhibit B

- 18 -

--------------------------------------------------------------------------------





Form of Release and Separation Agreement



- 19 -